               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, MD, PC,                           CIVIL ACTION
individually and as the representative
of a class of similarly-situated persons,
              Plaintiff,
       v.                                           No. 18-1968

ITG, INC., et al.,
           Defendants.

                                MEMORANDUM

      This suit arises from Defendants' alleged sending of five facsimiles

("faxes") to Plaintiff Robert Mauthe, M.D., PC in violation of the Telephone

Consumer Protection Act (the "TCPA"). ECF No. 1,, 1. Plaintiff1 alleges that

Defendants sent him and other health professionals advertisements by fax without

their express consent "offering compensation in exchange for their participation in

one or more internet or telephone surveys." ECF No. 1 at,, 2 & 52. During the

time the faxes were allegedly sent to Plaintiff, Defendants were providing their

customers with market research on the healthcare market. Plaintiff claims that as

part of the "compensated market research program" Defendants conducted on

behalf of their clients, Defendants "gather[ed] opinions and other valuable market

research data from participants and then provide[d] that information to Defendants'


1
 Although plaintiff is a professional corporation, we refer to it as though it is
Robert W. Mauthe as an individual, just as the Third Circuit did in Mauthe v. Nat 'l
Imaging Assocs., Inc., 767 F. App'x 246, 247 (3d Cir. 2019).
                                         1
paying clients in the health care industry." Id. at 'if'if 6 & 53.

       Three of the faxes Defendants allegedly sent to Plaintiff are one-page

documents that invited Plaintiff to follow an internet link to determine ifhe

qualified to participate in a telephone interview on "Catheter Usage in Spinal Cord

Injury Patients." Id, Exs. A-C. Those faxes also advised Plaintiff that ifhe

qualified and completed the survey, he would receive $200. Id. The other two

faxes offered Plaintiff a $50-60 payment to participate in a short internet study on

"Neurological Movement Disorders." Id., Exs. D & E.

      Defendants filed Motions to Dismiss the Class Action Complaint (ECF Nos.

13 & 20) arguing that the faxes in question were not "advertisements" as defined

by the statute and were thus unactionable. The Court denied those motions on

November 29, 2018 (ECF Nos. 39 & 40).

      On June 4, 2019, Defendant ITG Investment Research, Inc. (hereinafter, "M

Science") filed a Motion for Reconsideration (ECF No. 58) requesting that this

Court reconsider its denial ofM Science's Motion to Dismiss the Class Action

Complaint (ECF No. 39) in light of alleged new controlling law announced in

Robert W Mauthe, MD., P.C. v. Optum Inc., 925 F.3d 129 (3d Cir. 2019).

Defendant ITG Inc. also filed a Motion for Reconsideration (ECF No. 60) joining

in M Science's request.

      Upon finding that the Third Circuit's decision in Robert W Mauthe, MD.,


                                             2
P.C. v. Optum Inc., 925 F.3d 129 (3d Cir. 2019) presents an intervening change in

controlling law as it promulgates a clear standard for third-party based liability

actions under the TCPA, which did not exist at the time this Court denied

Defendants' original motions to dismiss, the Court granted Defendants' motion for

reconsideration. ECF Nos. 68 & 69. However, the Court granted leave to Plaintiff

to file an amended complaint at Plaintiffs request and attestation that an amended

complaint "could incorporate additional allegations meeting [the Optum] test."

ECF No. 61 at p. 8.

      Plaintiff thereafter filed an Amended Complaint (ECF No. 71), which only

varies minimally from the original Complaint (ECF No. 1). Contrary to Plaintiffs

averment to the Court, Plaintiff wholly failed to incorporate additional allegations

that would allow this Court to find that the allegations in the new pleading meet the

Optum test. Instead, Plaintiff now asserts that Optum does not apply here because

in the case at hand Defendants are offering an inducement to recipients to take the

proposed survey whereas in Optum there was no inducement being offered. The

Court finds this to be a distinction without a difference. The fax senders in this

case are agents of various companies, who are offering rewards to recipients who

complete surveys in order to improve their products. The fact that the fax senders

in this case are agents of the companies trying to improve their products and the

fact that the recipients are being offered a reward for completing the surveys do not


                                          3
remove this case from Op tum' s ballpark. 2

       The Court finds Plaintiffs failure to assert new allegations in the Amended

Complaint to meet the Optum test a concession that Plaintiff cannot assert

allegations in this matter to meet the Optum test, which this Court has already

recognized as the operative standard for third-party based liability actions under

the TCP A in this Circuit. Therefore, the Amended Complaint will be dismissed in

its entirety.

       For the foregoing reasons, Defendants' Motions to Dismiss the Amended

Complaint (ECF Nos. 72 & 73) will be granted with prejudice. An appropriate

Order follows.



                                                    BY THE COURT:




2
  Plaintiff relies on Lyngaas v. J. Reckner Assocs., Inc., No. 17-12867, 2018 WL
3634309 (E.D. Mich. July 31, 2018), an unreported case from the Eastern District
of Michigan, to support its new argument that the faxes in this case are direct
advertisements because the inducements for survey participation should be thought
of as offers to buy services from the recipients. ECF No. 74 at p. 12. While the
Court finds that on its face this case appears to be factually on point, the court in
that case was not subject to the analysis of Optum. Further, Lyngaas was decided
nearly a year before the Third Circuit decided Optum. Accordingly, the Court
finds Lyngaas unpersuasive.
                                          4
